Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Claim Objections
Claim 11 and 24 are objected to because of the following informalities:
Claim 11, lines 33-34, “barium titanate, barium titanate” should read “barium titanate”.
Claim 24, lines 4-5, “wherein the thermosetting resin composition the thermosetting resin composition consists of” should read “wherein the thermosetting resin composition consists of”.
Claim 24, lines 31-32, .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites in lines 5-6, “the thermosetting resin composition consists of component (A), component (B), component (C), a filler and a flame retardant” and then recites in lines 40-46, “the thermosetting resin composition is obtained by adding a member selected from the group consisting of [the listed additives]”. It is unclear how the resin composition could consist of only components A, B, and C, a filler, and a flame retardant, while also having one or more of the claimed additives.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2007/0129502 A1) in view of Su (US 2011/0045304 A1).
Regarding Claim 11, Kawabe discloses a curable resin composition (abstract) comprising a solvent-soluble polyfunctional vinyl aromatic copolymer 

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    304
    media_image2.png
    Greyscale

wherein R13 and R14 each represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. The mole fraction satisfies the expression (a1)/[(a1)+(a2)] ≥ 0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 in polystyrene equivalents, and having a ratio (Mw/Mn) of a weight average molecular weight (Mw) and the number average molecular weight (Mn) of 20.0 or less (para 0018).
Kawabe further discloses the curable resin composition comprising a thermoplastic resin such as polybutadiene (para 0077; para 0078, line 15), but 
Su discloses a composite material for high-frequency circuit substrate (abstract) comprising a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. The low viscosity is beneficial to impregnation and the vinyl structure increases cross-link density and provides high temperature resistance suitable for circuits (para 0028).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe to incorporate the teachings of Su to produce the curable resin composition of Kawabe wherein the polybutadiene thermoplastic resin is a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. Doing so would be beneficial to impregnation and would increase cross-link density and provide high temperature resistance. 
While Kawabe in view of Su does not explicitly disclose a lower limit of the number average molecular weight of the polybutadiene resin, the disclosed Ricon 104H and Ricon 100 are disclosed in the specification of the present invention as being suitable resins having a molecular weight of 500-10000 (pg 13, lines 3-5 and pg 14, lines 3-4).
Kawabe further discloses an initiator to be used in an amount of 0.1 to 10 wt % with respect to a total amount of the polyfunctional vinyl aromatic copolymer and the polyphenylene ether oligomer (para 0110). This disclosure overlaps the claimed amount.
Kawabe further discloses the polyfunctional vinyl aromatic copolymer comprising 2 to 70 wt% with respect to the total amount of the polyfunctional vinyl aromatic copolymer and a polyphenylene ether oligomer (para 0043), while the polybutadiene thermoplastic resin comprises 2 to 60 wt% with respect to the total amount of the polybutadiene thermoplastic resin, the polyfunctional vinyl aromatic copolymer, and a polyphenylene ether oligomer (para 0077). This disclosure overlaps the claimed amounts (i.e. 33.3 wt% each polybutadiene thermoplastic resin, polyfunctional vinyl aromatic copolymer, and polyphenylene ether oligomer with respect to the total amount of all three components would be 50 wt% each polybutadiene thermoplastic resin and polyfunctional vinyl 
Kawabe further discloses the curable resin composition comprises a filler (para 0108) which may be talc or mica (para 0109) and a flame retardant wherein the flame retardant is a bromine-containing flame retardant (para 0144).
Kawabe further discloses a curable composite material comprising a substrate such as woven or nonwoven fabrics as claimed (paras 0197-0198), which is impregnated with the resin composition and dried to form a prepreg (para 0201). Kawabe further discloses a metal foil-clad laminate comprising the prepreg and a metal foil layer (para 0204), wherein the metal foil is copper (paras 0001, 0204).
With respect to the “consisting of” language, it is noted that in addition to the components cited above, Kawabe discloses the use of other components polyphenylene ether (A), thermosetting resin (D), inorganic flame retardant (G), flame retardant aid (H), and layered silicate (J) (Abstract, paras 0021, 0023, 0156, 0169). However, given the broad recitation in the present claims of filler that comprises an organic filler and/or an inorganic filler, polyphenylene ether (A) would correspond to the claimed filler. Thermosetting resin (D) is not required (paras 0084, 0143). The inorganic flame retardant (G) is not required (para 0156) 
Regarding Claim 14, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the main chain skeleton of the solvent-soluble polyfunctional vinyl aromatic copolymer has an indane structure represented by the following formula (4):

    PNG
    media_image3.png
    123
    316
    media_image3.png
    Greyscale

wherein Q represents a saturated or unsaturated aliphatic hydrocarbon group, an aromatic hydrocarbon group, an aromatic ring condensed to a benzene ring, or a substituted aromatic ring; and n represents an integer of 0 to 4 (para 0019).
Regarding Claim 15, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the number average molecular weight Mn
Regarding Claim 16, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the soluble polyfunctional vinyl aromatic copolymer has a molecular weight distribution (Mw/Mn) of preferably 15 or less (para 0067).
Regarding Claim 17, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the content of metal ions in the soluble polyfunctional vinyl aromatic copolymer is preferably 500 ppm or less (para 0068).
Regarding Claim 18, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses that the soluble polyfunctional vinyl aromatic copolymer has a structural unit derived from a monovinyl aromatic compound (c) except the ethylvinyl aromatic compound (b) (para 0045).
Regarding Claim 19, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Su further discloses the butadiene-styrene copolymer having a molecular weight less than 7000 and a content of 1,2-addition vinyl in the molecular structure of the resin preferably more than or equal to 70% (para 0028). While Kawabe in view of Su does not explicitly disclose a lower limit of the number average molecular weight of the 
Regarding Claim 21, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the initiator is a radical initiator (para 0110), such as di-t-butyl peroxide; α,α'-bis(t-butylperoxy-m-isopropyl)benzene; 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; dicumyl peroxide; or t-butyl peroxy benzoate (para 0111), which the specification of the present invention disclose as suitable radical initiators having a half-life temperature t1/2 of not less than 130 °C (pg 15, lines 3-13).
Regarding Claim 24, Kawabe discloses a curable resin composition (abstract) comprising a solvent-soluble polyfunctional vinyl aromatic copolymer having structural units derived from monomers each formed of a divinyl aromatic compound (a) and an ethylvinyl aromatic compound (b), having a repeating unit derived from the divinyl aromatic compound (a) of 20 mol % or more, having a mole fraction of structural units having a vinyl group derived from the divinyl aromatic compound (a) and represented by the following formulae (a1) and (a2):

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    304
    media_image2.png
    Greyscale

wherein R13 and R14 each represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. The mole fraction satisfies the expression (a1)/[(a1)+(a2)] ≥ 0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 in polystyrene equivalents, and having a ratio (Mw/Mn) of a weight average molecular weight (Mw) and the number average molecular weight (Mn) of 20.0 or less (para 0018).
Kawabe further discloses the curable resin composition comprising a thermoplastic resin such as polybutadiene (para 0077; para 0078, line 15), but does not disclose the  polybutadiene resin having a number average molecular weight of 500-10,000, wherein the content of vinyl groups added at the 1,2 position in the molecular of the polybutadiene resins is 50% or more.
Su discloses a composite material for high-frequency circuit substrate (abstract) comprising a butadiene-styrene copolymer having a molecular weight 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe to incorporate the teachings of Su to produce the curable resin composition of Kawabe wherein the polybutadiene thermoplastic resin is a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. Doing so would be beneficial to impregnation and would increase cross-link density and provide high temperature resistance. 
While Kawabe in view of Su does not explicitly disclose a lower limit of the number average molecular weight of the polybutadiene resin, the disclosed Ricon 104H and Ricon 100 are disclosed in the specification of the present invention as being suitable resins having a molecular weight of 500-10000 (pg 13, lines 3-5 and pg 14, lines 3-4).
Kawabe further discloses an initiator to be used in an amount of 0.1 to 10 wt % with respect to a total amount of the polyfunctional vinyl aromatic copolymer and the polyphenylene ether oligomer (para 0110). This disclosure overlaps the claimed amount.
Kawabe further discloses the polyfunctional vinyl aromatic copolymer comprising 2 to 70 wt% with respect to the total amount of the polyfunctional vinyl aromatic copolymer and a polyphenylene ether oligomer (para 0043), while the polybutadiene thermoplastic resin comprises 2 to 60 wt% with respect to the total amount of the polybutadiene thermoplastic resin, the polyfunctional vinyl aromatic copolymer, and a polyphenylene ether oligomer (para 0077). This disclosure overlaps the claimed amounts (i.e. 33.3 wt% each polybutadiene thermoplastic resin, polyfunctional vinyl aromatic copolymer, and polyphenylene ether oligomer with respect to the total amount of all three components would be 50 wt% each polybutadiene thermoplastic resin and polyfunctional vinyl aromatic copolymer with respect to the total amount of just those two components).
Kawabe further discloses the curable resin composition comprises a filler (para 0108) which may be talc or mica (para 0109) and a flame retardant wherein the flame retardant is a bromine-containing flame retardant (para 0144).
Kawabe further discloses a curable composite material comprising a substrate such as woven or nonwoven fabrics as claimed (paras 0197-0198), which is impregnated with the resin composition and dried to form a prepreg (para 0201). Kawabe further discloses a metal foil-clad laminate comprising the prepreg and a metal foil layer (para 0204), wherein the metal foil is copper (paras 0001, 0204).
Kawabe further discloses the curable resin composition comprising additive such as an antioxidant, a heat stabilizer, an antistatic agent, a plasticizer (para 0171).
With respect to the “consisting of” language, it is noted that in addition to the components cited above, Kawabe discloses the use of other components polyphenylene ether (A), thermosetting resin (D), inorganic flame retardant (G), flame retardant aid (H), and layered silicate (J) (Abstract, paras 0021, 0023, 0156, 0169). However, given the broad recitation in the present claims of filler that comprises an organic filler and/or an inorganic filler, polyphenylene ether (A) would correspond to the claimed filler. Thermosetting resin (D) is not required (paras 0084, 0143). The inorganic flame retardant (G) is not required (para 0156) but even if required, would correspond to the claimed halogen-free flame retardant. Flame retardant aid (H) is not required (para 0156 states the .
Response to Arguments
Applicant’s amendment overcome the claim objection of record and the 35 USC 112(d) rejection of record.
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant argues that their invention improves brittleness of the cured product, but that neither Kawabe nor Su discuss the problem of brittleness, and so “those skilled in the art cannot obtain the technical enlightenment of combining Kawabe with Su to improve the brittleness of the polyfunctional vinyl aromatic copolymer” (Remarks, pg 9). 
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). While Kawabe and Su do not discuss the problem of brittleness, the motivation for using the butadiene-styrene copolymer of Su as the butadiene compound of Kawabe, is that the low viscosity is beneficial 
Further, the fact that applicant has recognized another advantage (i.e. brittleness) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the resin composition of Kawabe and Su comprising a polyfunctional vinyl aromatic copolymer, a polybutadiene resin, a polyphenylene ether resin, an initiator, a filler and a flame retardant does not meet claim 11 (Remarks, pg 10).
However, as set forth in the rejection above, Kawabe in view of Su does meet the limitation of the resin composition consisting of the claimed components, with polyphenylene ether (A) corresponding to the claimed filler, which “comprises an organic and/or inorganic filler”. In light of the open language with respect to the filler, the claimed filler is open to fillers including polyphenylene ether as disclosed by Kawabe. Further, it is noted the present claims do not explicitly exclude polyphenylene ether.
Applicant points to the data of Examples 1-9, and says that their Claim 11 represents a substrate with desirable properties (Remarks, pg 10).
However, the Examples are not commensurate in scope to the Claim 11. Examples 1-9 use the specific copolymers VOD-A and VOD-B; the specific polybutadienes Ricon 142, 154, and 153 and B-100 and B-300; the specific radical initiator DCP; the specific filler S0-C2; and the specific flame retardant BT-93W, while the claim broadly recites any solvent soluble polyfunctional aromatic copolymer having the structure as claimed, any polybutadiene having the number average molecular weight and vinyl group content as claimed, and any initiator, filler, and bromine-containing or halogen-free fire retardant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787